Case 1:18-cv-10836-PGG Document 72 Filed 08/16/19 Page 1of3

Dana Gottesfeld in reference to Martin Gottesfeld
Martin Gottesfeld, Register Number 12982-104
FCI Terre Haute Federal Correctional Institution

P.O. Box 33 -

Terre Haute, IN 47808 =

August 13, 2019 S Fi
Honorable Paul G. Gardephe .
United States District Judge >
Southern District of New York ns
Thurgood Marshall United States Courthouse i,
40 Foley Square
New York, New York 10007

Re:  Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)
Dear Judge Gardephe:

I hope this letter finds you well. I’d like to submit the following exhibit in support of plaintiff's
motion for a Temporary Restraining Order (D.E. 68) filed today. World renowned author and
media personality Michelle Malkin would like the judge to know that she is ready and willing to
publish the plaintiff's journalism should she be able to receive it.

Sincerely,

/s/ Dana E. Gottesfeld

Dana Gottesfeld in reference to Martin Gottesfeld
Martin Gottesfeld, Register Number 12982-104
FCI Terre Haute Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

cc: Alexander J. Hogan
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007

 
8/13/2019 Case 1:18-cv-10836-PGG ®wtu6rny Epstdaikarsaedeesl9 Page 2 of 3

 

 

Carn) ail Dana Gottesfeld <danagottesfeld@gqmail.com>

 

MCC NY (Epstein's prison) details
Michelle Malkin <writemalkin@gmail.com>
To: Dana Gottesfeld <danagottesfeld@gmail.com>

August 13, 2019
Dear Judge Gardephe,

My name is Michelle Malkin. | am a nationally syndicated newspaper columnist, author of six books, and investigative
journalist/documentarian. | have featured Martin "Marty" Gottesfeld in both my print and broadcast work. | would like to be
able to publish Marty's writing on my website at micheliemalkin.com and quote him for future newspaper columns and/or
blog posts. My contact information and digital signature are attached to this e-mail | am sending via Dana Gottesfeld.

Sincerely,

Michelle Malkin

13395 Voyager Parkway
Suite 130

Colorado Springs CO 80921
719 447 7278
writemalkin@gmait.com

{Quoted text hidden]

Michelle Malkin
www. michellemalkin.com

4 ice. -

scanned signature (1) (1}.tif
TOK

hitps:mail.google.com/mailu/17ik=c406648 1cf&view=pt&search=all&permmsgid=msg-f%3A 164 1777978229685937&simpl=msg-1%3A 16417779782...

Tue, Aug 13, 2019 at 2:37 PM

VW

 
 

Case 1:18-cv-10836-PGG Document 72 Filed 08/16/19 Page 3 of 3

 

sles

ae eve PrP EEPetle PERE Uf pg dpb g fly ealtey ff Bole TA t

ome E

    

P50) sway‘ rworbs bey o
ns) a Tp) pao
yn AMM Bh
LNas 39 4409) Puss sf

VSN / HaAsHOs

YA GLOS QAO ST

/ TN id Mc

ZoRLt NY) UMA WAAL
ce 29 od

MAYTAG) Verne P24
“aT ONS 2 od
har-C3be| on) Dey)
TIAsryes) wy
Je fyeq vO
